DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2021 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Election/Restrictions
Restriction to one of the following invention is required under 35 U.S.C. § 121:
Group I: Claims 1-18, drawn to a method and system for clustering and classifying data would require a search of CPC classes G06F16/906 and G06F16/9035.
Group II: Claims 19-22, drawn to a method of processing events and notifications for workflow collaboration would require a search of CPC classes G06F9/542 and G06Q10/103.
For related product inventions, or related process inventions, the inventions are distinct if: 
as claimed do not overlap in scope, i.e., are mutually exclusive;
(B) the inventions as claimed are not obvious variants; and
(C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. 
See MPEP § 806.05(j).
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Restriction for examination purposes as indicated is proper because the two inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined, even though the requirement may be traversed (37 C.F.R. 1.143), and (ii) identification of the claims encompassing the elected invention. The election may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Attorney Robert M. Abrahamsen on March 8, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 19-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 10 and 14 are objected to because of the following informalities:  
Claim 10 uses commas rather than semicolons at the end of each limitation.  The commas should be replaced with semicolons, as is done in similarly recited Claim 1.  
In Claim 14, a colon is needed after the phrase “further Page 66 of 7020-0141-USOIBYCON cause the system to” in order for that claim to be in the same format as the other claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 10,
The two independent claims recite as a last limitation “causing/cause, based at least in part on the first and second feature vectors being classified as the first context type and the first and second data items being of the first data item type, the first client device to present the second data item.”  There are two aspects to this limitation which result in the claims being indefinite.  First, the term “cause” when used as a verb has two definitions in a standard dictionary, as follows:
1: to serve as a cause or occasion of
// cause an accident
2: to compel by command, authority, or force 
// caused him to resign
(www.merriam-webster.com/dictionary/cause).

A person of ordinary skill in the art and the public in general would not be able to determine from the limitation, what person or system entity performed the causing.  In addition, it would be difficult to comprehend the actual condition which resulted in the “first client device” presenting the “second data item.”  The condition may generate confusion about the meaning of “data item type,” since previous limitations refer to a “content type” with respect to the “predictive model.”  Questions might arise as to whether “data item type” and “content type” refer to the same thing, and what the term “type” refers to and means, since “type” is a very broad and general term.  Further detail is required to make the independent claims definite.
Regarding Claims 2-9 and 11-18,
Because the claims depend from rejected base claims, they are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10-11, and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0394455 A1, hereinafter referred to as Lee).
Examiner Note: In this office action, actual claim recitations are shown in italics surrounded by quotation marks to distinguish the claim recitations from comparisons to the prior art.
Regarding Claims 1 and 10,
Lee teaches:
“determining/determine first feature vectors for a plurality of data items accessed by a user of one or more client devices, the first feature vectors representing first contextual data about the one or more client devices at times that respective data items of the plurality of data items were accessed, the plurality of data items including a first data item” (paragraphs [0077], [0094], [0096], [0038], [0048]; fig. 3, element 302; fig. 4, elements 406, 408, 410, 412).  [Feature engineering stage 406 includes tasks such as identifying features 408 and corresponding feature values 410 from data sources 302 and generating feature vector 412, a representation of the identified features and associated feature values ([0077]).  The feature vector can represent the essential details of the data entity to help distinguish the data entity or mark its similarity with other data entities ([0094]).  Features can lie in various domains including Boolean, numeric, date, semantical, lexical, syntactic, or image features, and a feature vector
in an early fusion system can combine disparate feature types or domains ([0096]).  Ad-hoc querying tools can provide various interfaces for clients, including end-users and applications, to access data through structured query language (SQL), querying engines like Apache Impala®, Apache Hive™ and Presto, querying APIs of NoSQL databases, text querying of search engines for document data stores, and other suitable tools for accessing data ([0038]).  Semantic analysis involves extracting meaningful information by analyzing the text within the context of the natural language ([0048]).]  (NOTE: The feature engineering is equivalent to “determining/determine first feature vectors for a plurality of data items,” the Boolean, numeric, date, semantical, lexical, syntactic, or image features to the “contextual data,” and the end-users and applications accessing  data through SQL and other tools to “access by a user of one or more client devices.”)
“determining/determine, using a predictive model configured to classify input feature vectors into context types, that the first feature vector for the first data item is classified as a first context type” (paragraphs [0042], [0047]).  [Data mining, also known as data discovery, is a specialized form of data analysis that targets large datasets and sifts through large datasets to identify patterns and trends; data mining can form the basis for predictive analytics ([0042]).  Items can be filtered and the attributes of a target entity are used to identity other entities having similar attributes and predicting the target entity will behave in a manner similar to those other entities, or content-based, in which the relationship between a first entity and a second entity is identified and used to predict that the first entity will have a similar relationship to a third entity ([0047]).]  (NOTE: The predictive analytics is equivalent to “a predictive model.”)
“determining/determine that the first data item is of a first data item type” (paragraph [0019]; fig. 2, element 200).  [The data architecture 200 can handle large volumes of data, such as data having different structure (e.g., structured, semi-structured, unstructured, etc.), data of different types (e.g., text, audio, video, etc.), data associated with different data stores (e.g., relational databases, key-value stores, document databases, graph databases, column-family databases, data analytic stores, search engine databases, time-series databases, object store, file systems, etc.), data originating from different sources (e.g., enterprise systems, social networks, clickstreams, Internet of Things (IoT) devices, etc.), data having different rates of change (e.g., batch, streaming, etc.), or data having other heterogeneous
characteristics.]  (NOTE: The numerous types of data are equivalent to “data item type.”)
 “determining a second feature vector representing second contextual data about a first client device operated by the user” (paragraphs [0077], [0048]; fig. 3, element 302; fig. 4, elements 406, 408, 410, 412).  [Feature engineering stage 406 includes tasks such as identifying features 408 and corresponding feature values 410 from data sources 302 and generating feature vector 412, a representation of the identified features and associated feature values ([0077]).  Ad-hoc querying tools can provide various interfaces for clients to access data ([0038]).  Semantic analysis involves extracting meaningful information by analyzing the text within the context of the natural language ([0048]).]  (NOTE: Since Lee discloses multiple feature vectors and contexts, “a second feature vector representing second contextual data” is inherent in the disclosure.)
“determining/determine, using the predictive model, that the second feature vector is classified as the first context type” (paragraphs [0019], [0042]; fig. 2, element 200).  [The data architecture 200 can handle large volumes of data having different types ([0019]).  Data mining, also known as data discovery, is a specialized form of data analysis that targets large datasets and sifts through large datasets to identify patterns and trends; data mining can form the basis for predictive analytics ([0042]).]  (NOTE: The Lee invention discloses the ability to create “second feature vector classified as the first context type.”) 
“determining/determine that a second data item is of the first data item type” (paragraphs [0019]).  [The data architecture 200 can handle large volumes of data having different types ([0019]).  Feature engineering stage 406 includes tasks such as identifying features 408 and corresponding feature values 410 from data sources 302 and generating feature vector 412, a representation of the identified features and associated feature values ([0077]).]  (NOTE: The Lee invention through the feature engineering stage identifies features and designates any of numerous “data item types,” as described above for paragraph [0019] in a previous limitation.) 
“causing/cause, based at least in part on the first and second feature vectors being classified as the first context type and the first and second data items being of the first data item type, the first client device to present the second data item” (paragraphs [0077], [0038], [0039]; fig. 4, elements 240, 262, 264; fig. 3, element 302; fig. 4, elements 406, 408, 410, 412).  [Feature engineering stage 406 includes tasks such as identifying features 408 and corresponding feature values 410 from data sources 302 and generating feature vector 412, a representation of the identified features and associated feature values ([0077]).  Ad-hoc querying tools 262 can provide various interfaces for clients, including end-users and applications, to access data ([0038]).  Reporting tools 264 provide different ways for presenting the data from data storage layer 240, and include applications that organize and present data as tables; histograms; scatter plots; line, bar, pie, surface, area, flow, and bubble charts; data series or combinations of charts; timelines; semantic networks with graphical representations of logical relationships between concepts; and many other formats ([0039]).]  (NOTE: This unclear limitation has been rejected as being indefinite, but Examiner believes that Lee fully discloses it as currently recited.)
 “A system, comprising: at least one processor; and at least one computer-readable medium encoded with instructions” as recited in Claim 10 (paragraphs [0185], [0183]).
Regarding Claims 2 and 11,
Lee teaches all the limitations of parent Claims 1 and 10.
Lee teaches:
“generating, using at least a first group of the first feature vectors and a clustering process, the predictive model” (paragraphs [0077], [0094], [0042], [0044]; fig. 3, element 302; fig. 4, elements 406, 408, 410, 412).  [Feature engineering stage 406 includes tasks such as identifying features 408 and corresponding feature values 410 from data sources 302 and generating feature vector 412, a representation of the identified features and associated feature values ([0077]).  The feature vector can represent the essential details of the data entity to help distinguish the data entity or mark its similarity with other data entities ([0094]).  Data mining, also known as data discovery, is a specialized form of data analysis that targets large datasets and sifts through large datasets to identify patterns and trends; data mining forms the basis for predictive analytics ([0042]).  Machine learning takes advantage of the ability of computers to process large amounts of data very quickly to find patterns and relationships with data; use cases for machine learning include classification, clustering, anomaly detection, filtering, and semantic analysis ([0044]).]  (NOTE: The system generates feature vectors, and the machine learning process performs “a clustering process” and predictive analytics via semantic analysis, which is equivalent to a “predictive model.”)
Regarding Claims 4 and 13,
Lee teaches all the limitations of parent Claims 1 and 10.
Lee teaches:
“detecting events of one or more applications” (paragraph [0050]; fig. 2, elements 200, 268).  [Alerting tools 268 enable administrators to receive advance notice of events occurring in data architecture 200.]
generating the first and second data items as first and second notifications, respectively, concerning the detected events” (paragraphs [0047], [0050]; fig. 2, element 268).  [ Filtering is the automated process of finding relevant items from a pool of data items in which the attributes of a target entity are used to identity other entities having similar attributes and predicting the target entity will behave in a manner similar to those other entities, or content-based, in which the relationship between a first entity and a second entity is identified ([0047]).  Alerting tools 268 include an interface for the administrators to define rules or trigger conditions that automatically send notifications upon occurrence of the conditions ([0050]).]
Regarding Claims 5 and 14,
Lee teaches all the limitations of parent Claims 4 and 13.
Lee teaches:
“causing the second notification to include at least one user interface element enabling the user to take an action with respect to an application to which the second notification relates” (paragraph [0050]; fig. 2, elements 200, 268).  [Alerting tools 268 include an interface for the administrators to define rules or trigger conditions that automatically send notifications upon occurrence of the conditions; some example use cases for alerting tools 268 include login analysis, brute force attack detection, denial of service (DOS) or distributed denial of service (DDOS) attack detection.]
Regarding Claims 6 and 15,
Lee teaches all the limitations of parent Claims 4 and 13.
Lee teaches:
“receiving/ receive, from the first client device, a request for a context-based view of an activity feed of notifications, the request including the second contextual data” (paragraph [0031]).  [A block report contains a list of all the data blocks on a data node; when a client application wants to read a file, it can first contact a name node, which responds with the locations of all the blocks that comprise that file; the client may then directly send a read request to the data nodes for each file block.]
 “wherein causing the first client device to present the second data item is performed in response to the request” as recited in Claim 6 and “cause, in response to the request, the first client device to present the second data item” as recited in Claim 15 (paragraph [0038]).  [Ad-hoc querying tools 262 can provide various interfaces for clients, including end-users and applications, to access data.]  (NOTE: The querying tools allow the client to access “the second data item” or any other data item in response to a request.)
Regarding Claims 7 and 16,
Lee teaches all the limitations of parent Claims 1 and 10.
Lee teaches:
“wherein the second contextual data comprises at least one of an identifier of the first client device, a current time, a network to which the first client device is connected, or a location of the first client device” (paragraph [0050]; fig. 3, element 310).  [Social network data 310 includes information relating to users' social network interactions, and includes status information including current geolocation.]
Regarding Claims 8 and 17,
Lee teaches all the limitations of parent Claims 7 and 16.
Lee teaches:
“receiving the first contextual data from the one or more client devices, wherein the first contextual data comprises one or more identifiers of the one or more client devices, current times at which the plurality of data items were accessed by the user, one or more networks to which the one or more client devices were connected when the plurality of data items were accessed by the Page 64 of 7020-0141-USOIBYCON user, or locations of the one or more client devices when the plurality of data items were accessed by the user” (paragraph [0057]; fig. 3, element 304).  [Mobile sensor data 304 includes data from sensors, and I/O components of portable electronic devices (e.g., smartphones, tablets, wearable
devices, etc.) that can be carried by users or that can be affixed to users' bodies, including global positioning systems (GPS); data captured by these sensors and I/O components may be used to derive the user's geographic position.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0394455 A1, hereinafter referred to as Lee) in view of Doganata et al. (US 2013/0132138 A1, hereinafter referred to as Doganata).
Regarding Claims 9 and 18,
Lee teaches all the limitations of parent Claims 1 and 10.
Lee teaches:
“determining a relevance score indicative of a predicted relevance of the second data item to the user” (paragraph [0079]).  [Lexical features generally identify the relationships between words and phrases of text, such as the term frequency-inverse document frequency (tf-idf) of a word or phrase, which measures the relevance of the word or phrase in a collection or corpus based on how often the word or phrase appears in a segment of text and how often the word or phrase appears over the entirety of the collection or corpus of text.]
“determining to cause the first client device to present the second data item …” (paragraph [0039]).  [Reporting tools 264 provide different ways for presenting the data from data storage layer 240, and include applications that organize and present data as tables; histograms; scatter plots; line, bar, pie, surface, area, flow, and bubble charts; data series or combinations of charts; timelines; semantic networks with graphical representations of logical relationships between concepts; and many other formats.]
Lee does not teach:
 “wherein relevance score is based at least in part on the first and second feature vectors being classified as the first context type and the first and second data items being of the first data item type.”
“… the second data item based at least in part on the relevance score.” 
Doganata teaches:
“wherein relevance score is based at least in part on the first and second feature vectors being classified as the first context type and the first and second data items being of the first data item type” (paragraph [0044]).  [The feature vector of a meeting is constructed by performing text analysis over the caption text and by extracting keywords and concepts from the slides presented in a meeting; the topics of a meeting are determined by comparing the feature vector of the meeting with labeled clusters of potential topics, which can be assigned to one meeting with varying relevance scores; the label of the cluster which is closest to the feature vector of the meeting becomes the top-ranking topic of that particular meeting.]  (NOTE: The topics are equivalent to the “first context type and the first and second data items being of the first data item type,” and meetings are the “feature vectors.”)
“… the second data item based at least in part on the relevance score” (paragraphs [0044], [0045], [0046]).  [Several topics can be assigned to one meeting with varying relevance scores ([0044]).  For each meeting, a main topic and sub-topics are detected by using topic detection techniques ([0045]).  The lineage of meeting artifacts are captured and stored in a database as one or more meeting graphs ([0046]).]  (NOTE: Lee teaches that client devices can present data via reporting tools.)
Both Lee and Doganata teach systems which collect data, process feature vectors and perform modeling, and those systems are comparable to that of the instant application, which performs the same processes.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Lee disclosure, the use of relevance scores based on feature vectors, as taught by Doganata.  Such inclusion would have increased the usefulness of the Lee system by adding another analysis factor, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

	

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims both recite:
determining that the first feature vectors for at least a threshold number of the first data items of the first type have been classified as the first context type; Page 63 of 7020-0141-USOIBYCON 
wherein causing the first client device to present the second data item is further based at least in part on the threshold number of the first data items of the first type having been classified as the first context type.

Although several of the prior art references related to this invention teach a variety of thresholds, none could be found that disclose “a threshold number of the first data items of the first type have been classified as the first context type.”  Therefore Claims 3 and 12 recite allowable subject matter. However, it should be noted that Claims 3 and 12 are subject to a rejection under 35 U.S.C. 112(b) based on their dependence upon rejected independent Claims 1 and 10.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art refences includes in Form PTO-892 also relate to the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698. The examiner can normally be reached M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454